DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of fusible alloys, and a surface of each fusible alloy of the plurality of fusible alloys is coated with a fluxing agent” of claim 3 and “each fusible alloy is an n-shaped structure, parallel segments of the each fusible alloy are arranged at both ends of the each fusible alloy, respectively, and a fusing insulating stopper is provided between the parallel segments of the each fusible alloy” of claims 6, 11 and 12  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Objections

Claims 10-14 are objected to because of the following informalities:  
Claims 10, 13, and 14: the clause “the L-shaped connection portion and the temperature fuse device are vertically welded” should be amended to recite “the L-shaped connection portion of the left electrode piece, the L-shaped connection portion of the right electrode piece, and the temperature fuse are vertically welded” to make the clause clearer that the L-shaped connection portion is referring to the L-shaped connection portion of both the left and right electrode piece.
Claim 11 Ln.3 and Claim 12 Ln.3: the clause “both ends of the fusible alloy” should be amended to recite “both ends of the each fusible alloy” so that the claim nomenclature is consistent with that of claim 3.
The Office requests Applicant’s cooperation in reviewing and correcting any remaining informalities present in the claims. Appropriate correction is required.

See next page→
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6 and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 3 (as amended in the preliminary amendment of 06/29/2020), the limitations “the temperature fuse device comprises a plurality of fusible alloys, and a surface of each fusible alloy of the plurality of fusible alloys is coated with a fluxing agent” are believed to constitute as new matter because Applicant’s originally filed specification is not believed to provide sufficient antecedent basis for the claim to show that Applicant has possession of the claimed subject matter. Page 4, lines 1-8 of Applicant’s specification is the only instance in which Applicant discusses the fluxing agent and the “plurality of fusible alloys”.
a single fusible alloy (emphasis added), and page 4, lines 3-8 only discusses that a plurality of fusible alloys (i.e., at least two) can be utilized in parallel.  The specification fails to establish a link between the fluxing agent and the plurality of fusible alloys. Therefore, it does not appear to be apparent that Applicant has possession for a plurality of fusible alloys that are each coated by a fluxing agent.
Although it can be assumed that Applicant’s specification encompasses an interpretation in which the fusible alloy discussed in page 4, lines 1-2 encompasses the plurality of fusible alloys discussed in page 4, lines 3-8, the Office notes that there would still be a new matter issue. Referring to claim 3, the claim is currently written such that each fusible alloy of the plurality of fusible alloys has a corresponding fluxing agent (i.e., a plurality of fluxing agents). However, Applicant’s specification does not provide any antecedent basis for a plurality of fluxing agents that coat a respective fusible alloy of a plurality of fusible alloys. Based on page 4, lines 1-8 of Applicant’s specification, it is believed that Applicant, at most, has possession of a common flux that coats a plurality of fusible alloys.
However, if it is assumed that Applicant has possession of a common flux that coats a plurality of fusible alloys, the Office notes that there would still be a written description issue. Referring to page 9, lines 17-23 of Applicant’s specification, Applicant discusses that the purpose of the fluxing agent is to assist the breaking/melting/fusing of the fusible alloy during an overcurrent condition by softening and transforming from a solid to a liquid.  However, if a common fluxing agent is applied to each of the plurality of fusible alloys, there is no guarantee that the fluxing agent will work as intended due to one of the fusible alloys having a different resistivity and melting point from all of the other fusible alloys (i.e., if the fluxing agent is made 
For the reasons provided above, it is believed that claim 3 constitutes as new matter and has having a written description deficiency. Claims 4-6 and 11-12 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for inheriting the above deficiencies of claim 3.
Regarding claims 11 and 12, the claims are also believed to constitute as New Matter for similar reasons provided for claim 3 above. Applicant’s originally filed specification and figures fail to provide sufficient antecedent basis for the subject matter as respectively claimed in claims 11 and 12.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-10, and 13-15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 20170004947) in view of Nishikawa (US 20070025042).
Regarding claim 1, Hong discloses (Figs.1-3):
A high-voltage fuse, comprising a temperature fuse device (100) and a high-voltage breaking device (200), wherein the temperature fuse device (100) and the high-voltage breaking device (200) are connected in parallel (See Fig.3 and [0029]); the high-voltage breaking device (200) comprises a fuse link (203), the fuse link (203) is an n-shaped structure (See Fig.2 and [0031]), and parallel segments (See Figure Below) of the fuse link (203) are arranged at both ends of the fuse link (203), respectively; and a melting point of the temperature fuse device (100) is lower than a melting point of the fuse link (203) ([0039] and/or [0040]: since all of the components are housed within the same housing, once outside temperature reaches the melting/fusing point of the temperature fuse device 100, the alloys 104 will melt, but current will still flow through the fuse link 203, which means that the fuse link 203 needs to have a higher melting/fusing point than the temperature fuse device 100).

See next page→

    PNG
    media_image1.png
    898
    763
    media_image1.png
    Greyscale

However, Hong does not disclose:
A resistance value of the temperature fuse device is lower than a resistance value of the fuse link.
Nishikawa however teaches (Fig.1):
A resistance value of the temperature fuse device (16) is lower than a resistance value of the fuse link (18) ([0021]: “The internal resistance of an electrosensitive fuse is higher than the internal resistance of a thermal fuse").

Regarding claim 3, Hong further discloses:
Wherein, the temperature fuse device (100) comprises a plurality of fusible alloys (104), and a surface of each fusible alloy of the plurality of fusible alloys (104) is coated with a fluxing agent ([0030]: the fusing agent is the claimed "fluxing agent" that will coat a surface of each of the fusible alloys).
Regarding claim 4, Hong further discloses:
Wherein, the plurality of fusible alloys (104) are connected in parallel (See Fig.2 and [0030]).
Regarding claim 7, Hong further discloses:
A left electrode piece (See Figure Below), a right electrode piece (See Figure Below) and an insulating casing (101 and 103), wherein, a first end of the temperature fuse device (100) is connected to the left electrode piece, and a second end of the temperature fuse device (100) is connected to the right electrode piece (Fig.2: in the assembled state, each end of the fusible alloys 104 of the temperature fuse device 100 is connected to the left and right electrode piece in order to define the closed circuit); a first end (204) of the high-voltage breaking device (200) is connected to the left electrode piece, and a second end (205) of the high-voltage breaking device 

    PNG
    media_image2.png
    576
    885
    media_image2.png
    Greyscale

Regarding claim 8, Hong further discloses:
Wherein, the insulating casing (101 and 103), the left electrode piece (See Figure of Claim 7), the right electrode piece (See Figure of Claim 7) and the high-voltage breaking device (200) enclose a breaking cavity (Fig.2: the casing 201 and plate 202 of the high-voltage breaking device 200 will define a cavity that will be interpreted as the "breaking cavity"), and the 
Regarding claim 9, Hong further discloses:
Wherein, the breaking cavity (Fig.2: the casing 201 and plate 202 of the high-voltage breaking device 200 will define a cavity that will be interpreted as the "breaking cavity") is filled with an arc-extinguishing medium ([0031]- "arc extinguishing materials such as quartz sand").
Regarding claims 10, 13, and 14, Hong further discloses:
Wherein, each of the left electrode piece (See Figure of Claim 7) and the right electrode piece (See Figure of Claim 7) comprises an L-shaped connecting portion (105,106), and the L-shaped connecting portion (105,106) and the temperature fuse device (100) are vertically welded (Fig.2 and [0030]: the fusible alloys 104 are welded in a vertical direction in order to couple to the L-shaped connecting portions 105,106).
Regarding claim 15, Hong further discloses:
Wherein, the right electrode piece (See Figure of Claim 7) and the left electrode piece (See Figure of Claim 7) are in a mirror image relationship (See Figs.1-2).

Claims 2, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 20170004947) and Nishikawa (US 20070025042) as applied to claims 1, 3, and 4 above, and further in view of Karnes (US 6873243).
Regarding claim 2, modified Hong does not teach:
Wherein, the high-voltage breaking device further comprises a breaking insulating stopper provided between the parallel segments of the fuse link.

A breaking insulating stopper (355) provided between the parallel segments (315 and 318) of the fuse link (250).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Karnes to further modify the device of Hong such that the high-voltage breaking device further comprises a breaking insulating stopper that is provided between the parallel segments of the fuse link, as claimed, in order to further improve the arc dissipation capabilities of the high-voltage breaking device due to the breaking insulating stopper insulating the parallel segments from each other and impeding the arc as taught by Karnes (Col.8 Lns.54-61).
Regarding claims 6 and 11, modified Hong does not teach:
Wherein, the each fusible alloy is an n-shaped structure, parallel segments of the each fusible alloy are arranged at both ends of the each fusible alloy, respectively, and a fusing insulating stopper is provided between the parallel segments of the each fusible alloy.
Karnes however teaches (Figs.3D-F):
Wherein, the fusible alloy (250) is an n-shaped structure (See Fig.3D: the fusible alloy is substantially n-shaped), parallel segments (315 and 318) of the fusible alloy (250) are arranged at both ends (See Fig.3D: the parallel segments 315,318 are at both ends to define the n-shape) of the each fusible alloy (250), respectively, and a fusing insulating stopper (355) is provided between the parallel segments (315 and 318) of the fusible alloy (250).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Karnes to further modify the device of modified Hong such that each of the fusible alloys is an n-shaped structure .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 20170004947) and Nishikawa (US 20070025042) as applied to claim 4 above, and further in view of Yoneda (US 20160240342).
Regarding claim 5, modified Hong does not teach:
Wherein, one fusible alloy of the plurality of fusible alloys has a lowest resistivity and a lowest melting point in the plurality of fusible alloys.
Yoneda however teaches (Figs.1A-B):
Wherein, one fusible alloy (3) of the plurality of fusible alloys (3 and 4) has a lowest resistivity ([0048]: the fusible alloy 3 of the plurality of fusible alloys 3,4 has the lowest resistivity) and a lowest melting point ([0043]: the fusible alloy 3 of the plurality of fusible alloys 3,4 has the lowest melting point) in the plurality of fusible alloys (3 and 4).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Yoneda to further modify the device of modified Hong such that one fusible alloy of the plurality of fusible alloys has a lowest resistivity and melting point, as claimed, in order to further improve the fuse rating while also better preventing the plurality of fusible alloys from scattering during an overcurrent condition as taught by Yoneda ([0011]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 20170004947), Nishikawa (US 20070025042), and Yoneda (US 20160240342) as applied to claim 5 above, and further in view of Karnes (US 6873243).
Regarding claim 12, modified Hong does not teach:
Wherein, the each fusible alloy is an n-shaped structure, parallel segments of the each fusible alloy are arranged at both ends of the fusible alloy, respectively, and a fusing insulating stopper is provided between the parallel segments of the each fusible alloy.
Karnes however teaches (Figs.3D-F):
Wherein, the fusible alloy (250) is an n-shaped structure (See Fig.3D: the fusible alloy is substantially n-shaped), parallel segments (315 and 318) of the fusible alloy (250) are arranged at both ends of the fusible alloy (250) (See Fig.3D: the parallel segments 315,318 are at both ends to define the n-shape), respectively, and a fusing insulating stopper (355) is provided between the parallel segments (315 and 318) of the fusible alloy (318).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Karnes to further modify the device of modified Hong such that each of the fusible alloys is an n-shaped structure with parallel segments at both ends of the fusible with a fusing insulating stopper provided between the parallel segments of the fusible alloy, as claimed, in order further improve the arc dissipation capabilities of the temperature fuse device due to the breaking insulating stopper insulating the parallel segments from each other and impeding the arc as taught by Karnes (Col.8 Lns.54-61).

See next page→
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to other n-shaped fuses (US 20100109833), the use of a high melting point fuse and a low melting point fuse simultaneously (US 20180025879, US 20150280204), the use of flux to coat a fusible alloy (US 20040085178, US 20160086757, US 20130293343), and/or the use of insulating barriers for fuses (US 5841338, US 6545585).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/STEPHEN S SUL/Primary Examiner, Art Unit 2835